                                          Case 3:19-cv-07810-WHO Document 32 Filed 09/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IAIN WELLS,                                        Case No. 19-cv-07810-WHO
                                                       Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                v.                                         REGARDING DISMISSAL FOR
                                   9
                                                                                           FAILURE TO PROSECUTE
                                  10    COLONIAL COMPLIANCE SYSTEMS,
                                        INC.,                                              Re: Dkt. No. 30
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          A Case Management Conference is set for 2 p.m. on September 8, 2020. The parties have

                                  14   not filed a timely Joint Case Management Statement. The last entry on the docket is a Stipulation

                                  15   filed on March 30, 2020 that was never entered by the Court (no order was sought in violation of

                                  16   Civil L.R. 7-12), suggesting that the parties were mediating the case and wanted a stay. This case

                                  17   will be dismissed for failure to prosecute unless the parties file a Joint Case Management

                                  18   Statement by 9 a.m. on September 8, 2020 explaining the status of this matter.

                                  19          IT IS SO ORDERED.

                                  20   Dated: September 3, 2020

                                  21

                                  22
                                                                                                   William H. Orrick
                                  23                                                               United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
